                       Case 16-10363           Doc 63 United States Bankruptcy
                                                       Filed 04/09/21           Court 08:19:12
                                                                       Entered 04/09/21                                        Desc Main
                                                         Document     Page 1 of 3                                                                     Page       1
In RE:               DANA M. FADLEY                                                                         Case Number         16-10363-ME
                     53 RIVER FIELD ROAD
                                                                                                                       SS #(1): xxx-xx-1950
                     TRENTON ME 04605                                                                                  SS #(2): xxx-xx-




                                                               Interim Final Report and Account

                     Case Filed:      6/16/2016           Plan Confirmed:          11/7/2016
                                                                                                                       Report Prepared:          04/09/2021

         Pursuant to Chapter 13 Rule 2015(c), the trustee has maintained a detailed record of all receipts including the source or other
         identification of each receipt and of all disbursements. Copies of these records will be filed with the Court, along with the closing
         report, and as provided by Chapter 13 Rule 2015(c) are incorporate by reference in this report.

         RECEIPTS: Amount paid to the trustee by or for the Debtor for benefit of Creditors.                                              $69,480.00


Distributions to Creditors                                Class                    Payment                  Amount                                       Balance
Creditor Name                                                                    Authorized                   Paid                                           Due


Internal Revenue Service                                  Priority                37,849.73               37,849.73                                           $0.00

Internal Revenue Service                                  Unsecured                  522.86                  522.86                                           $0.00

Capital One Bank USA                                      Unsecured                    99.87                   99.87                                          $0.00

Capital One Bank USA                                      Unsecured                    50.00                   50.00                                          $0.00

American Express                                          Unsecured                  328.88                  328.88                                           $0.00

Capital One Bank USA                                      Unsecured                    50.00                   50.00                                          $0.00

Capital One Bank USA                                      Unsecured                    50.00                   50.00                                          $0.00

First Niagara Bank                                        Secured                 12,846.22               12,846.22                                           $0.00

U.S. Department of Education                              Unsecured                 2,392.17                2,392.17                                          $0.00

TD Bank USA, N.A.                                         Unsecured                    58.24                   58.24                                          $0.00

Midland Credit Management, Inc                            Unsecured                    92.28                   92.28                                          $0.00

Midland Credit Management, Inc                            Unsecured                    51.47                   51.47                                          $0.00

U.S. Bankruptcy Court                                     Priority                  6,938.15                6,938.15                                          $0.00

U.S. Bankruptcy Court                                     Unsecured                  123.49                  123.49                                           $0.00

Department Store National Bank                            Unsecured                    50.00                   50.00                                          $0.00

Town of Dover-Foxcroft                                    Secured                       0.00                                                     Disallowed

BANGOR SAVINGS BANK                                       Secured                       0.00                                                     Not Filed

EASTERN MAINE DEVELOPMENT CORP                            Secured                       0.00                                                     Not Filed

CHASE                                                     Unsecured                     0.00                                                     Not Filed

FIRST NIAGARA BANK                                        Unsecured                     0.00                                                     Not Filed

JAMIE L. GRANT                                            Unsecured                     0.00                                                     Not Filed


                                                                                        Continued on Next Page
                     Case 16-10363   Doc 63 United States Bankruptcy
                                             Filed 04/09/21           Court 08:19:12
                                                             Entered 04/09/21           Desc Main
                                               Document     Page 2 of 3                                    Page    2
In RE:            DANA M. FADLEY                                          Case Number   16-10363-ME

Distributions to Creditors                  Class          Payment        Amount                              Balance
Creditor Name                                            Authorized         Paid                                  Due


LIANNE HARRIS                               Unsecured          0.00                                   Not Filed

SUSAN EDSON                                 Unsecured          0.00                                   Not Filed

DOVER FOXCROFT WATER DISTRICT               Unsecured          0.00                                   Not Filed

TOWN OF DOVER-FOXCROFT SEWER                Unsecured          0.00                                   Not Filed
                     Case 16-10363             Doc 63    Filed INTERIM
                                                                04/09/21 Entered 04/09/21  08:19:12
                                                                                         Case Number                     Desc   Main
                                                                                                                         16-10363-ME
                                                           Document
                                                SUMMARY OF CLAIMS          Page
                                                                  ALLOWED AND PAID3 of 3
                 Refund      Secured           Priority       Unsecured         Admin           Attorney   Continuing                       Other


Total Allowed              $12,846.22       $44,787.88         $3,869.26          $0.00        $2,136.12         $0.00   $0.00        $5,840.52
Principal Paid             $12,846.22       $44,787.88         $3,869.26          $0.00        $2,136.12         $0.00   $0.00        $5,840.52
Interest Paid                   $0.00            $0.00             $0.00          $0.00            $0.00                 $0.00

                                                           DISBURSEMENTS PURSUANT TO AN ORDER OF THE COURT
Debtor's Attorney                                                                                          Fee Allowed           Fee Paid

McCue Law Office                                                                                              1,255.10           1,255.10
McCue Law Office                                                                                                881.02             881.02
McCue Law Office                                                                                              2,000.00               0.00


                                                           COURT COSTS & OTHER EXPENSES OF ADMINISTRATION
Trustee                                     Trustee's Expense &                             Court                           Total Cost
Notice Fees                                 Compensation Fund                             Notice Fees                       & Expense

       0.00                                               5,840.52                               0.00                            5,840.52



                                                           SUMMARY


   Receipts - Amount Paid to Trustee by Debtor                                                                               69,480.00
   Total Paid to Principal & Interest                                                                                        61,503.36
   Refund to Debtor                                                                                                               0.00
   Paid to Debtor's Attorney                                                                                                  2,136.12
   Court Cost & Other Expenses of Administration                                                                              5,840.52
   Total Disbursements                                                                                                       69,480.00
   Remaining Funds on Hand                                                                                                                          0.00

        RECEIPTS: Amount paid to the trustee by or for the Debtor for benefit of Creditors.

        /s/ Andrew M. Dudley
        Andrew M. Dudley
        STANDING CHAPTER 13 TRUSTEE

                                                 /s/ Andrew M. Dudley, Standing Chapter 13 Trustee
                                                 Standing Chapter 13 Trustee
                                                 Post Office Box 429

                                                 Brunswick, ME 04011




        Debtor(s):                                           Debtor's Attorney:
        DANA M. FADLEY                                       McCue Law Office
        53 RIVER FIELD ROAD                                  PO Box 655
        TRENTON, ME 04605                                    Hampden, ME 04444-
